DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

 SPECIALTY HEALTH ASSOCIATES, LLC a/a/o ISABELLA VECCHIO,
                        Appellant,

                                    v.

                    GEICO INDEMNITY COMPANY,
                             Appellee.

                               No. 4D21-73

                              [April 1, 2021]

   Appeal from the County Court for the Nineteenth Judicial Circuit,
Martin County; Jennifer Waters, Judge; L.T. Case Nos. 19-370-SC and
19-AP-15.

  Michelle J. Kane of Kane Lawyers, PLLC, Delray Beach, and Chad A.
Barr of Law Office of Chad A. Barr, P.A., Altamonte Springs, for
appellant.

  Rebecca L. Delaney and Scott W. Dutton of Dutton Law Group, P.A.,
Tampa, for appellee.

PER CURIAM.

   Affirmed.

CIKLIN, GERBER AND FORST, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.